 

Exhibit 10.20

 

Executive employment agreement

 

As of the 26th day of October 2015, this EMPLOYMENT AGREEMENT is entered into by
and FTE Networks, Inc, a Nevada corporation (the “Company”), and Carlie Ancor
undersigned individual (“Executive”).

 

RECITALS

 

A.      The Executive has agreed to continue to serve as an executive officer of
the Company as the Chief Marketing Officer (“CMO”).

 

B.      The Company and Executive desire to enter into this Executive Employment
Agreement setting forth the terms and conditions of Executive’s employment with
the Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:

 

1.           Employment.

 

(a)          Term. The Company hereby employs Executive to serve as the Chief
Marketing Officer (“CMO”) of the Company. The employment with the Company is
period of time commencing November 1, 2015 for a thirty-six (36) month period
(“Initial Term”). This Agreement shall renew and be automatically extend for
additional twelve (12) month periods (“Renewal Terms”) unless either party
provides ninety (90) days written notice prior to the end of the then existing
term of the Company’s or Executive’s election not to extend the term.
Notwithstanding the above, this Agreement is expressly contingent upon the
Company securing a credit facility as set forth in Section 15 (a) to this
Agreement.

 

(b)          Duties and Responsibilities. Executive will be reporting to the
Company’s Board of Directors. Within the limitations established by the Bylaws
of the Company, the Executive shall have each and all of the duties and
responsibilities of his or her position and such other duties on behalf of the
Company as may be reasonably assigned from time to time by the Company’s Board.

 

(c)          Location. The location at which Executive shall perform services
for the Company shall be 5495 Bryson Drive, Suite 423, Naples, Florida 34109, or
at another location mutually acceptable to the parties.

 

2.            Compensation.

 

(a)          Base Salary.         Executive shall be paid a base salary (“Base
Salary”) at the annual rate of two hundred thousand dollars ($200,000.00),
payable in bi-weekly installments consistent with Company’s payroll practices.
Any accrued salary must be paid out at year-end, each year.

 

(b)          Payment.     Payment of all compensation to Executive hereunder
shall be made in accordance with the relevant Company policies in effect from
time to time, including normal payroll practices, and shall be subject to all
applicable employment and withholding taxes.

 

(c)          Bonus.         Executive shall also be entitled to a bonus
determined at the discretion of the Board of Directors. The Company shall set
proposed milestones and proposed bonuses if those milestones are met, each
quarter.

 

 1 

 

  

(d)          Equity.       Executive shall receive twenty five thousand
($25,000) stock options, representing 1% of the total outstanding company fully
diluted shares, in the form of Series F Preferred Stock, or equivalent, issued
at the earliest of 24 months from the execution of this document, 30 days prior
to any significant conversion event (including stock splits), or upon demand by
the Executive, subject to availability of Series F, or equivalent, shares.

 

3.            Other Employment Benefits.

 

(a)          Business Expenses.     Upon submission of itemized expense
statements in the manner specified by the Company, Executive shall be entitled
to reimbursement for reasonable travel and other reasonable business expenses
duly incurred by Executive in the performance of his or her duties under this
Agreement.

 

(b)          Benefit Plans.         At the expense of the company, Executive
shall be entitled to participate in the Company’s medical and dental plans, life
and disability insurance plans and retirement plans pursuant to their terms and
conditions. Executive shall be entitled to participate in any other benefit plan
offered by the Company to its employees during the term of this Agreement (other
than stock option or stock incentive plans, which are governed by Section 3(d)
below).

 

(c)          Vacation.         Executive shall be entitled to four (4) weeks of
vacation each year of full employment, exclusive of legal holidays, as long as
the scheduling of Executive’s vacation does not interfere with the Company’s
normal business operations. Should such vacation not be taken during the term of
this Agreement then said amount shall accrue and the amount due thereunder will
be made due and payable at the end of the term of this Agreement.

 

(d)          Stock Options.         Executive shall be entitled to options to
acquire shares of the Common Stock of the Company pursuant to the terms of the
Company’s Stock Option Plan.

 

(e)          Business Activities.         Executive shall devote a substantial
portion of his entire business time, attention and energy exclusively to the
business and affairs of the Company, Executive may serve as a member of the
Board of Directors of other organizations that do not compete with the Company,
and may participate in other professional, civic, governmental organizations and
activities that do not materially affect his or her ability to carry out his
duties hereunder.

 

4.            Termination of Employment.

 

(a)          Without Cause. The Company may not terminate Executive’s employment
hereunder without cause.

 

(b)          For Cause. Notwithstanding anything herein to the contrary, the
Company may only terminate Executive’s employment hereunder for cause for any
one of the following reasons: (1) conviction of a felony where imprisonment is
imposed, (2) commission of any act of theft, fraud, or falsification of any
employment or Company records in any material way, (3) Executive’s failure or
inability to perform any material reasonable assigned duties after written
notice from the Company of, and a reasonable opportunity to cure, such failure
or inability, or (4) material breach of this Agreement which breach is not cured
within thirty (30) days following written notice of such breach. Executive shall
be entitled to a pre-termination hearing before and decision by the Board of
Directors prior to termination. Upon termination of Executive’s employment with
the Company for cause, the Company shall be under no further obligation to
Executive for salary or bonus, except to pay all accrued but unpaid base salary,
accrued bonus (if any) and accrued vacation to the date of termination thereof.

 

(c)           Termination for Good Reason. Executive may terminate his or her
employment with the Company for Good Reason (as hereinafter defined). For
purposes of this Agreement, “Good Reason” shall mean any of the following: (i) a
Change in Control as set forth in Section 4 (d), (ii) relocation of the
Company’s executive offices more than thirty (30) miles from the current
location, without Executive’s concurrence; (iii) any material breach by the
Company of this Agreement; (iv) a material change in the principal line of
business of the Company, without Executive’s concurrence, or (v) any significant
change in the Executive’s duties and responsibilities. If the Executive's
employment is terminated by the Executive for Good Reason, the Executive shall
be entitled to Benefits as stated in the Termination Benefits set forth in
Section 4(g)(1).

 

 2 

 

  

(d)          Termination upon Change of Control. If the Executive's employment
is terminated for Good Reason in connection with a Change in Control, the
Executive shall be entitled to benefits set forth in the Termination Benefits
set forth in Section 4(g)(1). For purposes of this Agreement a Change of Control
of the Company shall be deemed to have occurred at such time as:

 

(i)          Change in Ownership. any person (as the term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the Exchange
Act)) is or becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of voting securities of the Company
representing more than 50% of the Company’s outstanding voting securities or
rights to acquire such securities except for any voting securities issued or
purchased under any employee benefit plan of the Company or its subsidiaries; or

 

(ii)         Sale. any sale, lease, exchange or other transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company; or

 

(iii)        Liquidation. A plan of liquidation of the Company or an agreement
for the sale or liquidation of the Company is approved and completed; or

 

(iv)        Board Determination. The Board determines in its sole discretion
that a Change in Control has occurred, whether or not any event described above
has occurred or is contemplated.

 

(e)          Disability of Executive. The Company may terminate this Agreement
without liability if Executive shall be permanently prevented from properly
performing his or her essential duties hereunder with reasonable accommodation
by reason of illness or other physical or mental incapacity for a period of more
than 180 consecutive days. Upon such termination, Executive shall be entitled to
Termination Benefits set forth in Section 4(g)(1).

 

(f)          Death of Executive. In the event of the death of Executive, the
Company’s obligations hereunder shall automatically cease and terminate;
provided, however, that within 15 days the Company shall pay to Executive’s
heirs or personal representatives Executive’s Termination Benefits set forth in
Section 4(g)(1).

 

(g)          Termination Benefits

 

(i)          In the event of: (1) an involuntary termination of Executive’s
employment by the Company for any reason other than Cause, (2) Executive’s
resignation for Good Reason or termination in connection with a Change of
Control, (3) Disability or (4) Death, Executive or his or her heirs shall be
entitled to payment of all remaining Compensation and Benefits set forth in
Sections 2 and 3 for the balance of the Initial Term, or Renewal Term(s) if
applicable, in a single lump sum cash payment on the sixtieth (60th) day
following Executive’s Termination Date. In addition, for a period of up to
eighteen (18) months following Executive’s Termination Date, Executive and where
applicable, Executive’s spouse and eligible dependents, will continue to be
eligible to receive medical coverage under the Company’s medical plans in
accordance with the terms of the applicable plan documents; provided, that in
order to receive such continued coverage at such rates, Executive will be
required to pay the applicable premiums to the plan provider, and the Company
will reimburse the Executive, within 60 days following the date such monthly
premium payment is due, an amount equal to the monthly COBRA premium payment,
less applicable tax withholdings. Notwithstanding the foregoing, if Executive
obtains full-time employment during this eighteen (18) month period that
entitles him and his spouse and eligible dependents to comprehensive medical
coverage, Executive must notify the Company and no further reimbursements will
be paid by the Company to the Executive pursuant to this subsection.  In
addition, if Executive does not pay the applicable monthly COBRA premium for a
particular month at any time during the eighteen (18) month period and coverage
is lost as a result, no further reimbursements will be paid by the Company to
the Executive pursuant to this subsection. Notwithstanding the above, if the
Company determines in its sole discretion that it cannot provide the foregoing
COBRA benefits without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide to Executive a taxable lump-sum payment in an amount equal
to the monthly (or then remaining) COBRA premium that Executive would be
required to pay to continue his group health coverage in effect on the
Termination Date (which amount shall be based on the premium for the first month
of COBRA coverage). With respect to any outstanding Company stock or stock
options held by or entitled to be issued to the Executive as of his or her
Termination Date that are not vested and exercisable as of such date, the
Company shall accelerate the vesting of that portion of the Executive’s stock
options, if any, which would have vested and become exercisable during the term,
such options (as well as any outstanding stock options that previously became
vested and exercisable) to remain exercisable, notwithstanding anything in any
other agreement governing such options, until the earlier of a period of one
year after the Executive’s Termination Date, or the original term of the option.
Except as provided in this Section, any portion of Executive’s outstanding stock
options that are not vested and exercisable as of Executive’s Termination Date
shall terminate.

 

 3 

 

  

(ii)         Termination on Account of Voluntary Resignation Without Good
Reason. Notwithstanding anything in this Agreement to the contrary, if
Executive’s employment terminates on account of a resignation by Executive for
no reason or any reason other than on account of Good Reason, Executive shall
not receive all of benefits pursuant to Section 4 (g) (i). The Company shall pay
Executive for unpaid base salary, accrued (and prorated) bonus, stock options or
stock (if any) and accrued vacation to the date of termination thereof, as well
as provide COBRA coverage for a period of up to eighteen (18) months following
Executive’s Termination Date.

 

5.          Obligations of Executive upon Termination or Expiration of this
Agreement. Upon the termination or expiration of this Agreement, Executive shall
immediately:

 

(a)          Return all of the Company’s property;

 

(b)         Discontinue the use of any and all of the Company’s property and
proprietary and confidential information including methods, designs, marketing
techniques, contracts, etc., in connection with the operation of the Company;

 

(c)          Discontinue the use of all of the Company’s trademarks, service
marks, slogans or logos and materials that contain such or any colorable
imitations or variations thereof. This shall include the immediate cessation and
use of all telephone numbers, advertising products, signs, etc., which contain
such trademarks, service marks, slogans or logos;

 

(d)          Discontinue the use of and return to the Company any and all
information documentation in which Executive prepared and/or received while
employed by the Company, including, but not limited to, employee manuals, plans,
reports, licenses, contracts, purchase orders, letters, memoranda, work product
and communications with the Company, its customers and parties relating to
matters concerning the Company; and

 

(e)          Upon request of the Company, reasonably assist and cooperate with
and provide all information and documentation to the Company in and concerning
matters in which the Executive was involved in any capacity while employed by
the Company.

 

6.          Confidential Information. Executive acknowledges that the nature of
Executive’s engagement by the Company is such that Executive shall have access
to information of a confidential nature. Such information includes financial,
legal, or any other secret or confidential information relating to the business
affairs of the Company or its Affiliates (the “Confidential Information”).
Executive shall keep all such Confidential Information in confidence during the
term of this Agreement and at any time thereafter and shall not disclose any of
such Confidential Information to any other person, except to the extend such
disclosure is (a) required by applicable law, (b) lawfully obtainable from other
sources, or (c) authorized in writing by the Company. Upon termination of
Executive’s employment with the Company for any reason, Executive shall deliver
to the Company all documents, records, notebooks, work-papers and all similar
material containing any of the foregoing information, whether prepared by
Executive, the Company or anyone else.

 

7.          Inventions.

 

(a)         “Inventions” means all ideas, inventions, discoveries, improvements,
trade secrets, formulae, techniques, data, software, programs, systems,
specifications, developments, system architectures, documentation, algorithms,
flow charts, logic diagrams, source code, methods, processes, and other
information, including works-in-progress, whether or not subject to statutory
protection, whether or not reduced to practice, which are conceived, created,
authored, developed, or reduced to practice by Executive, either alone or
jointly with others, whether on the premises of the Company or not, during any
consulting relationship (including, without limitation, all periods of
consultancy with or provision of any services to the Company prior to the
Effective Date); provided, however, that any of the foregoing occurring neither
on the premises of nor through the use of the property of nor at the direction
of the Company and which (i) do not relate to the actual or anticipated
business, activities, research or investigations of the Company, and (ii) do not
result from or are not suggested by work performed by Executive for the Company
(whether or not made or conceived during normal working hours or on the premises
of the Company) shall not constitute Inventions for purposes of this Agreement.

 

 4 

 

  

(b)          Executive hereby acknowledges and agrees that all copyrightable
works included in the Inventions shall be “works made for hire” within the
meaning of the Copyright Act of 1976, as amended (17 U.S.C. §101) (the “Act”),
and that the Company is to be the “author” within the meaning of the Act.
Executive acknowledges and agrees that all Inventions are the sole and exclusive
property of the Company. In the event that title to any or all of the Inventions
does not or may not, by operation of law, vest in the Company, Executive hereby
assigns to Company all its right, title and interest in all Inventions and all
copies of them, in whatever medium fixed or embodied, and in all writing
relating thereto in Executive’s possession or control. Executive hereby
expressly waives any moral rights or similar rights in any Invention or any such
work made for hire.

 

(c)          Executive agrees not to file any patent, copyright or trademark
applications relating to any Invention. Executive agrees to assist the Company
whether before or after the termination or expiration of this Agreement or any
consulting relationship with Company, in perfecting, registering, maintaining,
and enforcing, in any jurisdiction, the Company’s rights in the Inventions by
performing promptly all acts and executing all documents deemed necessary or
convenient by the Company.

 

(d)          If the Company is unable, after duly reasonable effort, to secure
Executive’s signature on any such documents, Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Executive’s agent and attorney-in-fact, to do all lawfully permitted acts
(including, but not limited to, the execution, verification and filing of
applicable documents) with the same legal force and effect as if performed by
Executive.

 

8.          Restrictive Covenants. In consideration for the Company’s promise to
provide Confidential Information to Executive and Executive’s return promise to
hold the Company’s Confidential Information in trust, the substantial economic
investment made by the Company in the Confidential Information and goodwill of
the Company, and the business opportunities disclosed or entrusted to Executive,
the compensation and other benefits provided by the Company to Executive, and
the Company’s employment of Executive pursuant to this Agreement, and to protect
the Company’s Confidential Information, customer relationships, and goodwill,
Executive agrees to enter into the following restrictive covenants:

 

(a)          Non-Solicitation. Executive agrees that, during the Term and
thereafter during the Restricted Period (as such term is defined herein), other
than in connection with his authorized duties under this Agreement, Executive
shall not, directly or indirectly, either as a principal, manager, agent,
employee, consultant, officer, director, stockholder, partner, investor, owner,
or lender or in any other capacity, and whether personally or through other
persons or entities:

 

(i)          Solicit or attempt to solicit business from, interfere with or
attempt to interfere with, or do business with any customer or client of the
Company or any Affiliate with whom the Company or any Affiliate did business or
who the Company or any Affiliate solicited within the twelve month period
preceding the termination of Executive’s employment. This restriction shall only
prohibit soliciting, attempting to solicit or transacting business with any
person or entity, other than the Company or any Affiliate, engaged in the
Business (as such term is defined herein) of the Company or any Affiliate; or

 

(ii)         Solicit, induce or attempt to solicit or induce, engage, or hire,
on behalf of himself or any other person or entity, any person who is an
employee or consultant of the Company or any Affiliate or who was employed by
the Company or any Affiliate within the twelve month period preceding the
termination of Executive’s employment (general advertisements and similar
solicitations not directed at any specific individuals shall not be considered
solicitation for this purpose).

 

 5 

 

 

 

For purposes of this Agreement:

 

“Restricted Period” means a period of six (6) months immediately following the
date of Executive’s termination from employment for any reason.

 

“Business” means a person or entity whose business is similar to or in any way
competitive with the line of business engaged in by the Company or any
Affiliate; or any other business the Company or any Affiliate engages in during
Executive’s employment and in which Executive participated or of which Executive
had knowledge of Confidential Information.

 

“Affiliate” means, any entity which directly or indirectly controls, is
controlled by, or is under common control with the Company for so long as such
control exists, where “control” means the decision-making authority as to such
entity and, further, where such control shall be presumed to exist where an
entity owns more than fifty percent (50%) of the equity having the power to vote
on or direct the affairs of the other entity.

 

(b)          Tolling. If Executive violates any of the restrictions contained in
this Section 8, the Restricted Period shall be suspended and will not run in
favor of Executive from the time of the commencement of any violation until the
time when Executive cures the violation.

 

(c)          Remedies. Executive acknowledges that the restrictions contained in
this Section 8, in view of the nature of the Company’s business and his position
with the Company, are reasonable and necessary to protect the Company’s
legitimate business interests, Confidential Information and goodwill and that
any violation of this Section 8 may result in irreparable injury to the Company.
In the event of a breach or threatened breach by Executive of this Section 8,
the Company may seek a temporary restraining order and injunctive relief
restraining Executive from the commission of any breach. Nothing contained in
this Agreement shall be construed as prohibiting the Company from pursuing any
other remedies available to it for any breach or threatened breach, including,
without limitation, the recovery of money damages. The existence of any claim or
cause of action by Executive against the Company not predicated on this
Agreement shall not constitute a defense to the enforcement by the Company of
this Section 8. If Executive, during the Restricted Period, seeks or is offered
employment, or any other position or capacity with another person or entity,
Executive agrees to inform each such person or entity of the restrictions in
this Section 8. The Company shall be entitled to advise such person or entity of
the provisions of this Section 8 and to otherwise deal with such person or
entity to ensure that the provisions of this Section 8 are enforced.

 

(d)          Reformation. The courts shall be entitled to modify the duration
and scope of any restriction contained herein to the extent such restriction
would otherwise be unenforceable, and such restriction as modified shall be
enforceable. Executive acknowledges that the restrictions imposed by this
Agreement are legitimate, reasonable and necessary to protect the Company’s
investment in its Confidential Information, businesses, customer relationships
and the goodwill thereof.

 

(e)          Applicability. The obligations and remedies set forth in Section 8
shall not apply in the event that the Company breaches the terms of this
Agreement.

 

9.          Assignment and Transfer. Executive’s rights and obligations under
this Agreement shall not be transferable by assignment or otherwise, and any
purported assignment, transfer or delegation thereof shall be void.

 

10.         No Inconsistent Obligations. Executive is aware of no obligations,
legal or otherwise, inconsistent with the terms of this Agreement or with his
undertaking employment with the Company. Executive will not disclose to the
Company, or use, or induce the Company to use, any proprietary information or
trade secrets of others. Executive represents and warrants that he or she has
returned all property and confidential information belonging to all prior
employers.

 

 6 

 

  

11.         Section 409A:

 

(a)          The Company and Executive intend that the payments and benefits
provided for in this Agreement either be exempt from Section 409A of the
Internal Revenue Code, as amended (the “Code”), or be provided in a manner that
complies with Section 409A, and any ambiguity herein shall be interpreted so as
to be consistent with the intent of this Section 8. In no event whatsoever shall
the Company be liable for any additional tax, interest or penalty that may be
imposed on Executive by Section 409A or damages for failing to comply with
Section 409A. Notwithstanding anything contained herein to the contrary, all
payments and benefits under Section 4 of this Agreement shall be paid or
provided only at the time of a termination of Executive’s employment that
constitutes a “separation from service” from the Company within the meaning of
Section 409A and the regulations and guidance promulgated thereunder (determined
after applying the presumptions set forth in Treas. Reg. Section
1.409A-1(h)(1)). Further, if at the time of Executive’s termination of
employment with the Company, Executive is a “specified employee” as defined in
Section 409A as determined by the Company in accordance with Section 409A, and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in payments or benefits ultimately paid or
provided to Executive) until the date that is at least six months following
Executive’s termination of employment with the Company (or the earliest date
permitted under Section 409A of the Code) (the “Permitted Payment Date”).
Thereafter, payments will commence and continue in accordance with this
Agreement until paid in full; provided that any payment that is delayed pursuant
to the provisions of the immediately preceding sentence shall instead be paid in
a lump sum (subject to all applicable withholding) promptly following the
Permitted Payment Date.

 

(b)          Notwithstanding anything to the contrary in this Agreement, in-kind
benefits and reimbursements provided under this Agreement during any calendar
year shall not affect in-kind benefits or reimbursements to be provided in any
other calendar year, other than an arrangement providing for the reimbursement
of medical expenses referred to in Section 105(b) of the Code, and are not
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary in this Agreement, reimbursement requests must be timely
submitted by Executive and, if timely submitted, reimbursement payments shall be
promptly made to Executive following such submission, but in no event later than
December 31 of the calendar year following the calendar year in which the
expense was incurred. In no event shall Executive be entitled to any
reimbursement payments after December 31 of the calendar year following the
calendar year in which the expense was incurred. This Section 11 shall only
apply to in-kind benefits and reimbursements that would result in taxable
compensation income to Executive.

 

12.         Indemnification Agreement. The Company at its sole expense agrees to
maintain insurance protecting its officers and directors against all losses
arising out of actual or threatened actions, suits or proceedings to which such
persons may be made or threatened to be made parties (“ D & O Insurance ”). In
addition to D&O Insurance covering Executive, the Company hereby agrees to
indemnify, defend and hold harmless Executive, in his or her capacity as an
officer and director, from any and all liability, attorney fees, costs and costs
arising out of any and all transactions, events or occurrences including but not
limited to personal guarantees to which Executive executed in the past or shall
execute in the future. The Company obligates itself to indemnify, defend and
hold harmless, and to advance expenses and other sums on behalf of Executive to
the fullest extent permitted by applicable law in consideration for Executive
serving or continuing to serve the Company free from undue concern of any
personal liability or costs of any nature.

 

13.          Governing Law: This Agreement, and the legal relations between the
parties, shall be governed by and construed in accordance with the laws of the
State of Florida without regard to conflicts of law doctrine.

 

14.         Arbitration: Executive and the Company agree that any claim,
controversy or dispute between Executive and the Company or any Affiliate
(including, without limitation, their respective stockholders, directors,
officers, employees, representatives or agents) arising out of or relating to
this Agreement, except for any alleged breach of Sections 6, 7 and 8 of this
Agreement, shall be submitted to and be settled by binding arbitration in a
forum of the American Arbitration Association (“AAA”) located in Collier County,
the State of Florida. In such arbitration: (a) the arbitrator shall agree to
treat as confidential evidence and other information presented by the parties to
the same extent as Confidential Information under this Agreement must be held
confidential by Executive and (b) the arbitrator shall have no authority to
amend or modify any of the terms of this Agreement. Any arbitration award shall
be final and binding upon the parties, and any court (state or federal) having
jurisdiction may enter a judgment on the award.

 

 7 

 

  

15.         Miscellaneous.

 

(a)          Contingency/Legal Effect. This Agreement is contingent upon the
Company or one or more of its subsidiaries securing a credit facility equal to
or in excess of $8M from or through Lateral or another broker, lender or
investor by December 31, 2015. In the event that said credit facility is not
secured by the Company on or before December 31, 2015, this Agreement shall have
no legal effect and be null and void.

 

(b)          Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the parties hereto and supersedes any prior or
contemporaneous written or oral agreements, representations and warranties
between them respecting the subject matter hereof.

 

(c)          Amendment. This Agreement may be amended only by a writing signed
by Executive and by a duly authorized representative of the Company.

 

(d)          Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.

 

(e)          Construction. The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement. The language in all parts of this Agreement
shall be in all cases construed according to its fair meaning and not strictly
for or against the Company or Executive.

 

(f)          Rights Cumulative. The rights and remedies provided by this
Agreement are cumulative, and the exercise of any right or remedy by either
party hereto (or by its successor), whether pursuant to this Agreement, to any
other agreement, or to law, shall not preclude or waive its right to exercise
any or all other rights and remedies.

 

(g)          Nonwaiver. No failure or neglect of either party hereto in any
instance to exercise any right, power or privilege hereunder or under law shall
constitute a waiver of any other right, power or privilege or of the same right,
power or privilege in any other instance. All waivers by either party hereto
must be contained in a written instrument signed by the party to be charged and,
in the case of the Company, by an officer of the Company (other than Executive)
or other person duly authorized by the Company.

 

(h)          Notices. Any notice, request, consent or approval required or
permitted to be given under this Agreement or pursuant to law shall be
sufficient if in writing, and if and when sent by certified or registered mail,
with postage prepaid, to Executive’s residence (as noted in the Company’s
records), or to the Company’s principal office, as the case may be.

 

(i)          Representation By Counsel; Interpretation: The Company and
Executive each acknowledges that each party to this Agreement has been
represented by counsel in connection with this Agreement and the matters
contemplated by this Agreement. Accordingly, any rule of law, or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the party that drafted it has no application and is expressly
waived. The provision of this Agreement shall be interpreted in a reasonable
manner to effect the intent of the parties

 

 8 

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.

 

FTE NETWORKS, INC. EXECUTIVE

  

By: /s/ Michael Palleschi   By: /s/Carlie Ancor   Michael Palleschi, CEO and
Chairman   Carlie Ancor   5495 Bryson Drive, Suite 423   17011 Lincoln Ave. #533
  Naples, Florida 34109   Parker, Colorado 80134   P: 239.561.0112   P:
239.571.636o           Date : 10/26/15   Date : 10/26/15

 

 9 

 

 

